UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-32508 LUCAS ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 20-2660243 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3555 Timmons Lane, Suite 1550, Houston, Texas 77027 (Address of principal executive offices) (Zip Code) (713) 528-1881 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that theregistrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer", "non-accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Title of each class Number of Shares Common Stock, par value $0.001 per share 33,426,684 (as of August 8, 2014) LUCAS ENERGY, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2014 and March 31, 2014 3 Condensed Consolidated Statements of Operations for the three months ended June 30, 2014 and 2013 4 Condensed Consolidated Statements of Cash Flows for the three months ended June 30, 2014 and 2013 5 Notes to the Condensed Consolidated Financial Statements 6 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 20 ITEM 4. Controls and Procedures 20 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 21 ITEM 1A. Risk Factors 21 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 ITEM 3. Defaults Upon Senior Securities 23 ITEM 4. Mine Safety Disclosures 23 ITEM 5. Other Information 23 ITEM 6. Exhibits 24 SIGNATURES 24 EXHIBIT INDEX 25 2 PART 1.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS LUCAS ENERGY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, March 31, (Unaudited) ASSETS Current Assets Cash $ $ Accounts Receivable Inventories Other Current Assets Total Current Assets Property and Equipment Oil and Gas Properties (Full Cost Method) Other Property and Equipment Total Property and Equipment Accumulated Depletion, Depreciation and Amortization ) ) Total Property and Equipment, Net Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable $ $ Common Stock Payable Accrued Expenses Current Portion of Long-Term Notes Payable Total Current Liabilities Asset Retirement Obligation Long-Term Notes Payable, net of current portion Commitments and Contingencies (see Note 10) Stockholders' Equity Preferred Stock Series A, 2,000 Shares Authorized of $0.001 Par, 2,000 Shares Issued and Outstanding Common Stock, 100,000,000 Shares Authorized of $0.001 Par, 33,436,515 Shares Issued and 33,399,615 Outstanding Shares at June 30, 2014 and 30,018,081 Issued and 29,981,181 Outstanding Shares at March 31, 2014, respectively Additional Paid in Capital Accumulated Deficit ) ) Common Stock Held in Treasury, 36,900 Shares, at Cost ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 LUCAS ENERGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Operating Revenues Crude Oil $ $ Natural Gas - - Total Revenues $ $ Operating Expenses Lease Operating Expenses Severance and Property Taxes Depreciation, Depletion,Amortization, and Accretion General and Administrative Total Expenses Operating Loss $ ) $ ) Other Expense (Income) Interest Expense Other Expense (Income), Net ) Total Other Expenses Net Loss $ ) $ ) Net Loss Per Share Basic and Diluted $ ) $ ) Weighted Average Shares Outstanding Basic and Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 LUCAS ENERGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited Three Months Ended June 30, Cash Flows from Operating Activities Net Loss $ ) $ ) Adjustments to reconcile net losses to net cash used in operating activities: Depreciation, Depletion, Amortization and Accretion Share-Based Compensation Amortization of Discount on Notes Amortization of Deferred Financing Costs Settlement of Debt ) ) Gain on Sale of Property and Equipment ) - Changes in Components of Working Capital and Other Assets Accounts Receivable ) Inventories - ) Other Current Assets Accounts Payable and Accrued Expenses ) ) Advances from Working Interest Owners - ) Net Cash Used in Operating Activities ) ) Investing Cash Flows Additions of Oil and Gas Properties ) ) Additions of Other Property and Equipment - ) Proceeds from Sale of Other Property and Equipment Net Cash Used in Investing Activities ) ) Financing Cash Flows Net Proceeds from the Sale of Common Stock - Proceeds from Issuance of Notes Payable - Deferred Financing Costs ) ) Repayment of Borrowings - ) Net Cash Provided by Financing Activities Increase (Decrease) in Cash ) Cash at Beginning of the Period Cash at End of the Period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 LUCAS ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - GENERAL History of the Company. Incorporated in Nevada in December 2003 under the name Panorama Investments Corp., the Company changed its name to Lucas Energy, Inc. effective June 9, 2006. The accompanying unaudited interim condensed consolidated financial statements of Lucas Energy, Inc., together with its subsidiary (collectively, "Lucas" or the "Company") have been prepared in accordance with accounting principles generally accepted in the United States and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in Lucas's annual report filed with the SEC on Form 10-K for the year ended March 31, 2014.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the condensed consolidated financial statements which would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal year 2014 as reported in the Form 10-K have been omitted. The Company's fiscal year ends on the last day of March of the calendar year.The Company refers to the twelve-month periods ended March 31, 2015 and 2014 as its 2015 and 2014 fiscal years, respectively. NOTE 2 – LIQUIDITY At June 30, 2014, the Company’s Total Current Liabilities of $4.9 million exceeded its Total Current Assets of $1.7 million, resulting in a working capital deficit of $3.2 million.At March 31, 2014, the Company’s total current liabilities of $4.6 million exceeded its total current assets of $1.6 million, resulting in a working capital deficit of $3.0 million.The $0.2 million increase in the working capital deficit is primarily related to approximately $1.0 million of the long-term portion of the Company’s Note Payable becoming current, offset by an approximately $0.7 reduction in payables, due to the payment of expenses with funds raised through the sale of equity and the amended loan agreement described below. On April 21, 2014, the Company closed a registered direct offering of $2,000,000 (approximately $1.8 million net, after deducting commissions and other expenses) of securities, representing 3,333,332 units, each consisting of one share of common stock and 0.50 of one warrant to purchase one share of common stock at an exercise price of $1.00 per share to certain institutional investors (see “Note 7. Stockholders’ Equity”).The Company used the funds raised in the offering to pay down expenses related to lease operating, workover activities and for general corporate purposes, including general and administrative expenses. On April 29, 2014 and effective March 14, 2014, the Company entered into an amended loan agreement relating to its long-term note, which had a balance of approximately $7.3 million as of March 14, 2014.Pursuant to the amended long-term note, we restructured the repayment terms to defer monthly amortizing principal payments which began on March 13, 2014, during the period from April 13, 2014 through September 13, 2014 (see “Note 6. Notes Payable”). The Company believes the value of its undeveloped acreage provides a continued ability to access the capital markets in both equity and debt, which provides a sufficient means to conduct its current operations, meet its contractual obligations and undertake a forward outlook on future development of its current fields. 6 NOTE 3 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Company has provided a discussion of significant accounting policies, estimates and judgments in its 2014 Annual Report.There have been no changes to the Company’s significant accounting policies since March 31, 2014. NOTE 4 – PROPERTY AND EQUIPMENT Oil and Gas Properties Lucas uses the full cost method of accounting for oil and gas producing activities. Costs to acquire mineral interests in oil and gas properties, to drill and equip exploratory wells used to find proved reserves, and to drill and equip development wells including directly related overhead costs and related asset retirement costs are capitalized.Properties not subject to amortization consist of acquisition, exploration and development costs, which are evaluated on a property-by-property basis. Amortization of these unproved property costs begins when the properties become proved or their values become impaired and the corresponding costs are added to the capitalized costs subject to amortization.Costs of oil and gas properties are amortized using the units of production method. Amortization expense calculated per equivalent physical unit of production amounted to $36.34 per barrel of oil equivalent (“BOE”) for the three months ended June 30, 2014, and was $35.87per BOE for the three months ended June 30, 2013. In applying the full cost method, Lucas performs an impairment test (ceiling test) at each reporting date, whereby the carrying value of property and equipment is compared to the “estimated present value,” of its proved reserves discounted at a 10-percent interest rate of future net revenues, based on current economic and operating conditions at the end of the period, plus the cost of properties not being amortized, plus the lower of cost or fair market value of unproved properties included in costs being amortized, less the income tax effects related to book and tax basis differences of the properties. The price used in the ceiling test is the simple average first of the month price for the prior 12 months. If capitalized costs exceed this limit, the excess is charged as an impairment expense. As of June 30, 2014, no impairment of oil and gas properties was indicated. All of Lucas's oil and gas properties are located in the United States.Below are the components of Lucas's oil and gas properties recorded at: June 30, March 31, Proved leasehold costs $ $ Costs of wells and development Capitalized asset retirement costs Total oil and gas properties Accumulated depreciation and depletion ) ) Net capitalized costs $ $ NOTE 5 – ASSET RETIREMENT OBLIGATIONS The following table presents the reconciliation of the beginning and ending aggregate carrying amounts of long-term legal obligations associated with the retirement of oil and gas property and equipment for the three-month period ended June 30, 2014.Lucas does not have short-term asset retirement obligations as of June 30, 2014. Carrying amount at beginning of period - March 31, 2014 $ Liabilities settled ) Accretion Carrying amount at end of period - June 30, 2014 $ 7 NOTE 6 – NOTE PAYABLE Effective on August 13, 2013, Lucas entered into a Letter Loan Agreement with Louise H. Rogers (the “Letter Loan”). In connection with the Letter Loan and a Promissory Note entered into in connection therewith, Ms. Rogers loaned the Company $7.5 million (the “Loan”). The Loan accrues interest at the rate of 12% per annum (18% upon the occurrence of an event of default), can be prepaid by Lucas at any time without penalty after November 13, 2013 and is due and payable on August 13, 2015, provided that $75,000 in interest only payments were due on the Loan during the first six months of the term (which were escrowed by Lucas) and beginning on March 13, 2014, Lucas was required to make monthly amortization principal payments equivalent to the sum of fifty-percent of the Loan during months seven through twenty-four of the term (which requirement has since been modified by the amendment described below). An escrow deposit of $450,000 for the first six months interest was recorded as restricted cash within the balance sheet, with no balance outstanding on the balance sheet as of June 30, 2014.Lucas is also required to make mandatory prepayments of the loan in the event the collateral securing the Loan does not meet certain thresholds and coverage ratios. The repayment of the Loan is secured by a security interest in substantially all of Lucas’s assets which was evidenced by a Security Agreement and a Mortgage, Deed of Trust, Assignment, Security Agreement, Financing Statement and Fixture Filing. Lucas agreed to pay a $15,000 quarterly administrative fee in connection with the Loan and grant the administrator a warrant to purchase up to 279,851 shares of Lucas’s common stock at an exercise price of $1.35 per share and a term continuing until the earlier of (a) August 13, 2018; and (b) three years after the payment in full of the Loan.On August 16, 2013, a portion of the funds raised in connection with the Loan were used to repay $3.25 million in outstanding notes issued in April and May 2013.The Company also capitalized approximately $480,000 in deferred financing costs in relation to expenses incurred in the execution of the Letter Loan. The Company recorded the fair value of warrants issued in connection with the Note Payable as a discount on the Note and amortizes the discount through non-cash interest expense using the effective interest method over the term of the debt.The fair value of the 279,851 Letter Loan warrants was recorded as a $127,963 debt discount, of which, $58,652 has been amortized as of June 30, 2014. Effective on April 29, 2014, the Company entered into an Amended Letter Loan Agreement (the “Amended Letter Loan”) and Amended and Restated Promissory Note (the “Amended Note”), each effective March 14, 2014, in connection with the Letter Loan.Pursuant to the Amended Letter Loan and Amended Note, we restructured the repayment terms of the original Letter Loan and Promissory Note to defer monthly amortizing principal payments which began on March 13, 2014, during the period from April 13, 2014 through September 13, 2014, during which six month period interest on the Amended Note will accrue at 15% per annum (compared to 12% per annum under the terms of the original Promissory Note). Beginning on October 13, 2014, the interest rate of the Amended Note will return to 12% per annum and we will be required to pay the monthly amortization payments in accordance with the original repayment schedule (which total approximately $205,000 to $226,000, depending on the due date), as well as additional principal amortization payments of approximately $266,000 every three months (beginning October 13, 2014, and ending on July 13, 2015) until maturity, with approximately $3.87 million due on maturity, which maturity date remains August 13, 2015. Additionally, we agreed to pay all legal expenses of the lender related to the amendments and agreed to (i) pay $25,000 and (ii) issue 75,000 shares of restricted common stock, to Robertson Global Credit, LLC (“Robertson”), the administrator of the Loan, as additional consideration for the modifications. Should we opt to prepay the Amended Note prior to the maturity date, we are required to pay an exit fee equal to the advisory fees of approximately $15,000 per quarter that would have been due, had the note remained outstanding through maturity. The Amended Note still has an August 31, 2015 maturity date, the current portion of the Note Payable is $2,718,850 and the long-term portion is $4,520,656 (net of the remaining $69,311 Note discount) as of June 30, 2014. The Company capitalized approximately $80,000 in additional deferred financing costs in relation to expenses incurred in connection with the execution of the Amended Letter Loan.Together with the initial Letter Loan and the Amended Letter Loan, the Company has paid $808,217 in cash interest and amortized approximately $224,600 in deferred financing cost as of June 30, 2014. 8 NOTE 7 – STOCKHOLDERS' EQUITY Preferred Stock As of June 30, 2014, Lucas had 2,000 shares of Series A Convertible Preferred Stock issued and outstanding.Each share of the Series A Convertible Preferred Stock is convertible into 1,000 shares of the Company’s common stock and has no liquidation preference and no maturity date.Additionally, the conversion rate of the Series A Convertible Preferred Stock adjusts automatically in connection with and in proportion to any dividends payable by the Company in common stock. Common Stock The following summarizes Lucas's common stock activity during the three-month period ended June 30, 2014: Common Shares Issued Amount (a) Per Share Shares Treasury Outstanding Balance at March 31, 2014 ) Registered Direct Unit Offering $ $ - Restricted Stock Consideration - Share-Based Compensation - Balance at June 30, 2014 ) (a) Net proceeds or fair market value on grant date, as applicable. On April 15, 2014, the Company agreed to sell an aggregate of 3,333,332 units to certain institutional investors at a purchase price of $0.60 per unit or $2 million in aggregate, with each unit consisting of one share of common stock (the “Shares”) and 0.50 of a warrant to purchase one share of the Company’s common stock at an exercise price of $1.00 per share and a term of five years (the “Warrants”, and collectively with the Shares, the “Units”).On April 21, 2014, the offering closed, and the Company subsequently received an aggregate of $2,000,000 in gross funding and a net of approximately $1.8 million (after deducting associated legal and placement agent fees).In total, the Company sold 3,333,332 shares of common stock and 1,666,666 warrants to purchase shares of common stock.The Company used the funds raised in the offering to pay down expenses related to lease operating, workover activities and for general corporate purposes, including general and administrative expenses. On April 29, 2014, in connection with our entry into the Amended Letter Loan Agreement (see “Note 6. Notes Payable”), we agreed to issue 75,000 shares of restricted common stock at a purchase price of $0.63 per share (the closing sales price of the Company’s common stock on April 29, 2014), to Robertson Global Credit, LLC (“Robertson”), the administrator of the Loan, as additional consideration for the modifications.The listing of the shares was formally approved by the NYSE MKT LLC on May 8, 2014 and subsequently issued to Robertson on May 16, 2014. See Note 9 – Share-Based Compensation for information on common stock activity related to Share-Based Compensation, including shares granted to the board of directors, officers, employees and consultants. 9 Warrants During the three months ended June 30, 2014, no warrants were exercised or cancelled.As discussed above, the Company granted 1,666,666 warrants with an exercise price of $1.00 per share and a term of five years in connection with the sale of units in the Company’s unit offering in April 2014.The warrants are indexed to the Company’s stock and are treated as an equity instrument since the exercise price and shares are known and fixed at the date of issuance, and no other clause in the agreement requires the warrants to be treated as a liability. The following is a summary of the Company's outstanding warrants at June 30, 2014: Warrants Exercise Expiration Intrinsic Value Outstanding Price ($) Date at June 30, 2014 (1) July 4, 2016 $ - (2) October 18, 2017 - (3) April 4, 2018 - (4) May 31, 2018 - (5) August 13, 2018 - (6) April 21, 2019 - $ - Series B Warrants issued in connection with the sale of units in the Company’s unit offering in December 2010. The Series B Warrants became exercisable on July 4, 2011 and will remain exercisable thereafter until July 4, 2016. Warrants issued in connection with the sale of units in the Company’s unit offering in April 2012. The warrants became exercisable on October 18, 2012, and will remain exercisable thereafter until October 18, 2017. Warrants issued in connection with the issuance of the April 2013 Notes, for which the outstanding principal and interest was paid in full on August 16, 2013.The warrants were exercisable on the grant date (April 4, 2013) and remain exercisable until April 4, 2018. Warrants issued in connection with the issuance of the May 2013 Notes, for which the outstanding principal and interest was paid in full on August 16, 2013.The warrants were exercisable on the grant date (May 31, 2013) and remain exercisable until May 31, 2018. Warrants issued in connection with the Letter Loan.The warrants were exercisable on the grant date (August 13, 2013) and remain exercisable until the earlier of (a) August 13, 2018; and (b) three years after the payment in full of the Loan. Warrants issued in connection with the sale of units in the Company’s unit offering in April 2014. The Warrants became exercisable on April 21, 2014 and will remain exercisable thereafter until April 21, 2019. NOTE 8 – INCOME TAXES The Company has estimated that its effective tax rate for U.S. purposes will be zero for the 2015 fiscal year and consequently, recorded no provision or benefit for income taxes for the three months ended June 30, 2014. NOTE 9 – SHARE-BASED COMPENSATION Lucas measures the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award over the vesting period. Common Stock Lucas issued 10,102 shares of its common stock with an aggregate grant date fair value of $7,577 during the three-month period ended June 30, 2014, which were valued based on the trading value of Lucas’s common stock on the date of grant.The shares were awarded according to the employment agreements with certain officers and other managerial personnel. Stock Options Of the Company’s outstanding options, no options expired, were exercised, or forfeited during the three months ended June 30, 2014. 10 The following table sets forth stock option activity for the three-month periods ended June 30, 2014 and 2013: Three Months Ended Three Months Ended June 30, 2014 June 30, 2013 Weighted Weighted Number of Average Number of Average Stock Options Grant Price Stock Options Grant Price Outstanding at March 31 $ $ Granted - - Expired/Cancelled - - ) Outstanding at June 30 $ $ No stock options were granted, expired or cancelled during the quarter ended June 30, 2014.Compensation expense related to stock options during the three-month period ended June 30, 2014 and June 30, 2013 was $40,689 and $107,298, respectively. Options outstanding and exercisable at June 30, 2014 and June 30, 2013 had no intrinsic value, respectively.The intrinsic value is based upon the difference between the market price of Lucas’s common stock on the date of exercise and the grant price of the stock options. The following tabulation summarizes the remaining terms of the options outstanding: Exercise Remaining Options Options Price ($) Life (Yrs.) Outstanding Exercisable - - Total As of June 30, 2014, total unrecognized stock-based compensation expense related to all non-vested stock options was $190,260, which is being recognized over a weighted average period of approximately 2.0 years. On December 27, 2013, the Company's Board of Directors adopted, subject to the ratification of the shareholders, the Company's 2014 Stock Incentive Plan (“2014 Incentive Plan”). At the annual shareholder meeting held on February 13, 2014, Company shareholders approved the 2014 Incentive Plan providing for the Company to issue up to 1,000,000 shares of common stock to officers, directors, employees, contractors and consultants for services provided to the Company.The Company registered shares to be issued under the 2014 Incentive Plan in a Form S-8 registration statement filed with the SEC in May 2014. In addition to the 2014 Incentive Plan noted above, in prior periods, the shareholders of the Company approved the Company's 2012 and 2010 Stock Incentive Plans (together with the 2014 Incentive Plan, “the Plans”). The Plans are intended to secure for the Company the benefits arising from ownership of the Company's common stock by the employees, officers, directors and consultants of the Company, all of whom are and will be responsible for the Company's future growth. The Plans provide an opportunity for any employee, officer, director or consultant of the Company to receive incentive stock options (to eligible employees only), nonqualified stock options, restricted stock, stock awards and shares in performance of services. There were 1,509,897 shares available for issuance under the Plans as of June 30, 2014. 11 NOTE 10 – COMMITMENTS AND CONTINGENCIES Legal Proceedings. From time to time, we may become party to litigation or other legal proceedings that we consider to be a part of the ordinary course of our business. We are not currently involved in any legal proceedings that we believe could reasonably be expected to have a material adverse effect on our business, prospects, financial condition or results of operations, other than the below. We may become involved in material legal proceedings in the future. On May 12, 2014, the Company entered into a Settlement Agreement with Patsy Crockett, As Guardian of the Person and Estate of Edna Elsie Gatlin, an incapacitated person, on a lawsuit regarding a dispute over the validity of a 300 acre lease in Gonzales County, Texas.Per the Settlement Agreement, Lucas acquired a new one year lease on the property with a one year renewal option and paid $800 per acre for the aforementioned lease for a total payment of $235,784.All filed claims from either party were then dismissed with prejudice. NOTE 11 – POSTRETIREMENT BENEFITS Lucas maintains a matched defined contribution savings plan for its employees. During the three-month periods ended June 30, 2014 and 2013, Lucas's total costs recognized for the savings plan were $12,324 and $5,178, respectively. NOTE 12 – SUPPLEMENTAL CASH FLOW INFORMATION Net cash paid for interest and income taxes was as follows for the three-month periods ended June 30, 2014 and 2013: Three Months Ended June 30, Interest $ $ Income taxes - - Non-cash investing and financing activities for the three-month periods ended June 30, 2014 and 2013 included the following: Three Months Ended June 30, Accrued capital expenditures included in accounts payable and accrued liabilities - Discount on Note Payable - Issuance of Restricted Stock for Amended Loan - 12 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”). These forward-looking statements are generally located in the material set forth below under the headings “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” but may be found in other locations as well.For a more detailed description of the risks and uncertainties involved, the following discussion and analysis should be read in conjunction with management’s discussion and analysis contained in Lucas’s Annual Report on Form 10-K for the fiscal year ended March 31, 2014 (the “2014 Annual Report”) and related discussion of our business and properties contained therein. These forward-looking statements are subject to risks and uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from the results, performance or achievements expressed or implied by the forward-looking statements. You should not unduly rely on these statements. Factors, risks, and uncertainties that could cause actual results to differ materially from those in the forward-looking statements which include, among others: · our growth strategies; · anticipated trends in our business; · our ability to make or integrate acquisitions; · our ability to repay outstanding loans and satisfy our outstanding liabilities; · our liquidity and ability to finance our exploration, acquisition and development strategies; · market conditions in the oil and gas industry; · the timing, cost and procedure for proposed acquisitions; · the impact of government regulation; · estimates regarding future net revenues from oil and natural gas reserves and the present value thereof; · legal proceedings and/or the outcome of and/or negative perceptions associated therewith; · planned capital expenditures (including the amount and nature thereof); · increases in oil and gas production; · the number of wells we anticipate drilling in the future; · estimates, plans and projections relating to acquired properties; · the number of potential drilling locations; and · our financial position, business strategy and other plans and objectives for future operations. We identify forward-looking statements by use of terms such as “may,” “will,” “expect,” “anticipate,” “estimate,” “hope,” “plan,” “believe,” “predict,” “envision,” “intend,” “will,” “continue,” “potential,” “should,” “confident,” “could” and similar words and expressions, although some forward-looking statements may be expressed differently. You should be aware that our actual results could differ materially from those contained in the forward-looking statements. You should consider carefully the statements under the “Risk Factors” section of this report and other sections of this report which describe factors that could cause our actual results to differ from those set forth in the forward-looking statements, and the following factors: · the possibility that our acquisitions may involve unexpected costs; · the volatility in commodity prices for oil and gas; · the accuracy of internally estimated proved reserves; · the presence or recoverability of estimated oil and gas reserves; · the ability to replace oil and gas reserves; · the availability and costs of drilling rigs and other oilfield services; · environmental risks; exploration and development risks; · competition; · the inability to realize expected value from acquisitions; · the ability of our management team to execute its plans to meet its goals; and · other economic, competitive, governmental, legislative, regulatory, geopolitical and technological factors that may negatively impact our businesses, operations and pricing. 13 Forward-looking statements speak only as of the date of this report or the date of any document incorporated by reference in this report. Except to the extent required by applicable law or regulation, we do not undertake any obligation to update forward-looking statements to reflect events or circumstances after the date of this report or to reflect the occurrence of unanticipated events. Overview Lucas Energy, Inc., a Nevada corporation, is an independent oil and natural gas company based in Houston, Texas (herein the “Company”, “Lucas”, “Lucas Energy” or “we”).We are engaged in the acquisition and development of crude oil and natural gas from various known productive geological formations, including the Austin Chalk, Eagle Ford and Buda formations, primarily in Gonzales, Wilson and Karnes counties south of the city of San Antonio; and the Eaglebine, Buda, and Glen Rose formations in Leon and Madison counties north of the city of Houston, Texas. We continue to operate with sound judgment keeping lower overall costs as a priority while pursuing a strategic partnership, acquisitions and mergers with a focus on development of reserves, increasing revenue and improving shareholder value.As to be expected, the Company has been in a production maintenance mode through this process, and the minimal capital outlay for development has curbed the expected decline in costs on a per barrel basis. The Company believes that in order to establish a sustained program of asset development, and specifically, begin to develop its Eagle Ford reserves, it must complete its strategic direction of creating greater mass through a corporate combination, acquisition or sustained externally funded drilling program. The goal and planned end result of our near-term activity will be to create a company with a sturdy platform capable of delivering on the long expected conversion of reserves to enhance shareholder value, and hope to set that strategic direction in motion in the second half of calendar year 2014. Our website address is http://www.lucasenergy.com. Our fiscal year ends on the last day of March of each year.The information on, or that may be accessed through, our website is not incorporated by reference into this report and should not be considered a part of this report.We refer to the twelve-month periods ended March 31, 2015 and March 31, 2014 as our 2015 Fiscal Year and 2014 Fiscal Year, respectively. At June 30, 2014, the Company had leasehold interests (working interests) in approximately 14,164 gross acres, or 13,230 net acres, which is the Company’s total net developed and undeveloped acreage as measured from the surface to the base of the Austin Chalk formation.In deeper formations, the Company has approximately 4,223 net acres in the Eagle Ford oil window and 909 net acres in the Eaglebine, Buda and Glen Rose oil bearing formations. At the end of June 2014, Lucas was producing approximately 126 net barrels of oil equivalent per day (BOEPD) from 36 active well bores, of which 18 wells accounted for more than 85% of our production.The ratio between the gross and net production varies due to varied working interests and net revenue interests in each well.An affiliate of Marathon Oil Corporation operates two Eagle Ford horizontal wells in our Gonzales leases, of which we have a 15% working interest on each well.Our production sales totaled 9,361 barrels of oil equivalent, net to our interest, for the quarter ended June 30, 2014. 14 At March 31, 2014, Lucas Energy's total estimated net proved reserves were 5.6 million barrels of oil equivalent (BOE), of which 5.0 million barrels (BBLs) were crude oil reserves, and 3.3 billion cubic feet (BCF) were natural gas reserves.As of June 30, 2014, Lucas employed 11 full-time employees.We also utilized over six contractors on an "as-needed" basis to carry out various functions of the Company, including but not limited to field operations, land administration, corporate activity and information technology maintenance. Industry Segments Lucas Energy's operations are all crude oil and natural gas exploration and production related. Operations and Oil and Gas Properties We operate in known productive areas in order to decrease geological risk.Our holdings are located in an increased area of current industry activity in Gonzales, Wilson, Karnes, Atascosa, Leon and Madison counties in Texas.We concentrate on three vertically adjoining formations in Gonzales, Wilson and Karnes counties: the Austin Chalk, Eagle Ford and Buda formations, listed in the order of increasing depth measuring from land surface. The recent development of the Eagle Ford as a high potential producing zone has heightened industry interest and success.Lucas Energy’s acreage position is in the oil window of the Eagle Ford trend and has amassed over 12,000 gross acres in the Gonzales and Wilson County, Texas area. Austin Chalk The Company’s original activity started in Gonzales County by acquiring existing shut-in and stripper wells and improving production from those wells. Most of the wells had produced from the Austin Chalk. The Austin Chalk is a dense limestone, varying in thickness along its trend from approximately 200 feet to more than 800 feet. It produces by virtue of localized fractures within the formation. Eagle Ford On Lucas’s leases, the Eagle Ford is a porous limestone with organic shale matter.The Eagle Ford formation directly underlies the Austin Chalk formation and is believed to be the primary source of oil and natural gas produced from the Austin Chalk. Reservoir thickness in the area of the Company’s leases varies from approximately 60 feet to 80 feet. Buda The Buda limestone underlies the Eagle Ford formation separated by a 10 foot to 20 foot inorganic shale barrier. Its thickness varies from approximately 100 feet to more than 150 feet in this area. The Buda produces from natural fractures and matrix porosity and is prospective across this whole area. There are a number of Buda wells with cumulative production of more than 100,000 barrels of oil. Eaglebine The Eaglebine is so named because the Eagle Ford formation overlies the Woodbine formation. This is a continuation of the Eagle Ford trend that is productive from south Texas to the northeast of Houston, Texas.The Woodbine formation is best known as the prolific reservoir in the famous East Texas Oil Field. There has been increased interest and activity in the Eaglebine formation in the Leon, Houston, and Madison county areas.There isestablished production from horizontal and vertical wells to the east and south of Lucas’s holdings and numerous permits for horizontal wells have been filed for additional exploratory and development drilling. 15 Our Strengths We believe our strengths will help us successfully execute our business strategies: We benefit from the increasing value, attention and activity in the Eagle Ford.We benefit from the increasing number of wells drilled and thecorresponding data available from public and governmental sources surrounding our acreage. This activity and data has defined the geographic extent of the Austin Chalk, Eagle Ford, and Buda formations, which we believe will assist us in evaluating future leasehold acquisitions and development operations. In addition, leading operators have developed drilling and completion technologies that have significantly reduced production risk and decreased per unit drilling and completion costs. Our size, industry knowledge, and contacts allow us to pursue a broader range of acquisition opportunities. Our size provides us with the opportunity to acquire smaller acreage blocks that may be less attractive to larger operators in the area.We believe that our acquisition of these smaller blocks will have a meaningful impact on our overall acreage position. Experienced management team with proven acquisition, operating and financing capabilities. We benefit from having an experienced management team with proven acquisition, operating and financing capabilities. Mr. Anthony Schnur, our Chief Executive Officer, has over twenty years of extensive oil and gas and financial management experience.He has developed strategic business plans, raised debt and equity capital, and provided asset management, cash flow forecasts, transaction modeling and development planning for both start-ups and special situations.On three separate occasions Mr. Schnur has been asked to lead work-out/turn-around initiatives in the E&P space.Further, the Company has attracted new talent in its operations, reservoir analysis, land and accounting functions and it believes it has brought together a professional and dedicated team to deliver value to Lucas’s shareholders. RESULTS OF OPERATIONS The following discussion and analysis of the results of operations for the three-month periods ended June 30, 2014 and 2013 should be read in conjunction with the condensed consolidated financial statements of Lucas Energy and notes thereto included in this Quarterly Report on Form 10-Q.As used below, the abbreviations "Bbls" stands for barrels, "NGL" stands for natural gas liquids, "Mcf" for thousand cubic feet and "Boe" for barrels of oil equivalent on the basis of six Mcf per barrel.The majority of the numbers presented below are rounded numbers and should be considered as approximate. Three Months Ended June 30, 2014 vs. Three Months Ended June 30, 2013 We reported a net loss for the three months ended June 30, 2014 of $1.2 million, or $0.04 per share. For the same period a year ago, we reported a net loss of $0.9 million, or $0.04 per share.As discussed in more detail below, our net loss increased by $0.3 million primarily due to a decrease in sales revenue of approximately $0.5 million offset by a decrease of approximately $0.4 million in operating expenses and an increase in interest expense of approximately $0.2 million. 16 The followingtable sets forth the operating results and production data for the three-month periods ended June 30, 2014 and 2013. Three Months Ended June 30, Increase (Decrease) % Increase (Decrease) Sale Volumes: Crude Oil (Bbls) ) %) Natural Gas (Mcf) - Total (Boe) ) %) Crude Oil (Bbls per day) ) %) Natural Gas (Mcf per day) - Total (Boe per day) ) %) Average Sale Price: Crude Oil ($/Bbl) $ $ $ % Natural Gas ($/Mcf) $
